Subsequently to the date of the rendition of the former judgment in this cause, sustaining the several demurrers to the petition, leave was given to relator to amend her petition, and an amendment was accordingly filed on November 20, 1929, and a further amendment was filed on December 14, 1929. To these amended pleadings the defendants have demurred on the ground that they do not state facts sufficient to constitute a cause of action. We have carefully examined the amended pleadings, and have checked the same with former pleadings considered on the former determination of this cause, and are of opinion that the principles declared by this court in the opinion and syllabus which accompanied the judgment upon the demurrer to the original pleadings apply to and govern the additional allegations set forth in the amended pleadings now under consideration. Upon the syllabus of our former decision and for the reasons set forth in our former opinion (ante, 321, 168 N.E. 473), the demurrer to the amended pleadings will be sustained and the amended petitions will be dismissed. *Page 478 
Final judgment will be entered dismissing the cause at the costs of the relator.
Demurrer to petition sustained and final judgment fordefendants.
MARSHALL, C.J., KINKADE, ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur.